Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendments filed on 01 August 2022, the following has occurred: claims 1, 3, 11 and 13 have been amended; claims 21 and 22 are newly added.
Now claims 1, 3-11 and 13-22 are pending.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
Claim 1 recites “determine an infection risk threshold the user as a function of the current position of the user”, it appears as though the added word of “for” has been crossed out, and should read -- determine an infection risk threshold for the user as a function of the current position of the user--
Claim 11 recites “determine an infection risk threshold of for the user as a function of the current position”, it appears as though the word “of” remains, and should read -- determine an infection risk threshold for the user as a function of the current position of the user--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-6, 8-11, 13, 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2016/0008419 (hereafter “Chen”), in view of U.S. Patent App. No. 2013/0318027 (hereafter “Almogy”), in view of U.S. Patent App. No. 2018/0342322 (hereafter “Apte”), in view of U.S. Patent No. 11,056,242 (hereafter “Jain”), in view of U.S. Patent App. No. 2021/0330253 (hereafter “Wright”).

	Regarding (Currently Amended) claim 1, Chen teaches a […method…] for generating a parasitic infection […] program (Chen: paragraph [0014], “methods are provided for treating or preventing a parasitic disease in a subject”, paragraph [0056], “determine an effective amount of a therapeutic agent to administer to a patient to prevent the development or, or halt or reverse the progression of, the parasitic disease condition”), the […method…] comprising: […];
--generate a parasitic disease assessment referring to a first parasitic infection as a function of the parasitic […biomarker…] (Chen: paragraph [0072], “determining if the subject is infected with a parasite… by microscopic examination of blood using blood films, with antigen-based Rapid Diagnostic Tests (RDT), e.g., immunochromatography-based RDTs, by detection of parasite DNA by polymerase chain reaction (PCR), etc.”, paragraphs [0140]-[0141], “parasites may be readily identified using any convenient technique for determining if an organism carries a gene of interest, e.g. DNA sequence analysis of the genome of the organism, enzymatic analysis of a lysate prepared from the organism to detect gene activity, etc”); […];
--identify, using […] the parasitic disease assessment, a parasitic infection intervention (Chen: paragraph [0021], “treatment of a parasitic disease in a mammal, and includes: (a) preventing a parasitic infection in a subject; (b) inhibiting the development of a parasitic disease from an infection, i.e., arresting the development of the parasitic disease in a patient that has been infected with a parasite but has not yet begun to develop symptoms of the parasitic disease; or (c) relieving a parasitic disease, i.e., causing regression of, or relief from, the parasitic disease. The therapeutic agent may be administered before, during or after the onset of the parasitic disease, e.g. before, during or after the infection by the parasite. The treatment of ongoing parasitic disease”, paragraph [0056], “the final amount to be administered will be dependent upon a variety of factors, include the route of administration, the nature of the parasitic disease that is to be treated, the health and physical condition of the individual to be treated, age, the taxonomic group of individual to be treated (e.g., human, non-human primate, primate, etc.), and factors that will differ from patient to patient… determine an effective amount of a therapeutic agent to administer to a patient to prevent the development or, or halt or reverse the progression of, the parasitic disease condition”);
--receive a geophysical indicator relating to the user (Chen: paragraphs [0076]-[0078], “risk factors for being infected with a parasite includes, for example, whether the subject is likely to be exposed to the parasite, e.g., where the subject is planning on traveling, whether the subject is likely to come into contact with carriers, e.g. insects, animals, people, plants, etc., that may transmit the pathogen, etc.”. The Examiner notes the location where the subject is planning on traveling is a geophysical indicator as described by Applicant’s specification paragraph [0041]);
--identify, using the geophysical indicator, a parasitic prevention strategy regarding a second parasitic infection (Chen: paragraph [0021], “The effect may be prophylactic in terms of completely or partially preventing the parasitic disease or a symptom thereof and/or may be therapeutic in terms of a partial or complete relief from the parasitic disease and/or adverse effects attributable to the parasitic disease… preventing a parasitic infection in a subject”, paragraph [0056], “determine an effective amount of a therapeutic agent to administer to a patient to prevent the development or, or halt or reverse the progression of, the parasitic disease condition”, paragraphs [0076]-[0078], “preventing parasitic disease in any mammal for whom treatment or preventative therapy is desired… particularly human… the subject is an individual that is at risk for being infected with a parasite. In such instances, the subject methods may find use in preventing a parasitic disease… determining if the individual is at risk for being infected by a parasite infection”); and
--generate a parasitic infection […] program, […] using the parasitic infection intervention and the parasitic prevention strategy (Chen: paragraph [0021], “treatment of a parasitic disease in a mammal, and includes: (a) preventing a parasitic infection in a subject; (b) inhibiting the development of a parasitic disease from an infection, i.e., arresting the development of the parasitic disease in a patient that has been infected with a parasite but has not yet begun to develop symptoms of the parasitic disease; or (c) relieving a parasitic disease, i.e., causing regression of, or relief from, the parasitic disease. The therapeutic agent may be administered before, during or after the onset of the parasitic disease, e.g. before, during or after the infection by the parasite. The treatment of ongoing parasitic disease”. Also see, paragraphs [0056], [0076]-[0078]. The Examiner notes the treatment program developed is for both preventative use and inhibiting/limiting current parasite infections and reads on a parasitic infection program under the broadest reasonable interpretation).
Chen may not explicitly teach (underlined below for clarity):
--a system for generating a parasitic infection […] program, the system comprising:
--a computing device, wherein the computing device is configured to:
-- […], parasitic biomarker including at least a host factor;
--train a parasitic background […system…], parasitic background training data including a plurality of data entries wherein each entry correlates parasitic biomarkers to a plurality of parasitic disease;
--generate a parasitic disease assessment referring to a first parasitic infection as a function of the parasitic background machine-learning model, wherein the machine learning model uses the at least a parasitic biomarker as an input and outputs the parasitic disease assessment;
--determine a current position of a user;
--identify, using […] the parasitic disease assessment, a parasitic infection intervention;
Almogy teaches a system for generating a parasitic infection […] program (Almogy: Figure 19, paragraph [0003], “An infection is the colonization of a host organism by parasite species”, paragraph [0012], “determining, by the computerized system, that a first person is infected by a first infectious disease”, paragraph [0268], “receive highly efficient vaccination/prevention strategies generated by the system. These will consist of highly targeted vaccination/prophylactic recommendations”), the system comprising:
--a computing device (Almogy: Figure 19, paragraphs [0320]-[0322], “FIG. 19 illustrates computerized system 20… The computerized system 20 can execute any of the methods mentioned above”), wherein the computing device is configured to:
-- […], parasitic biomarker including at least a host factor (Almogy: paragraphs [0182]-[0188], “Clustering (1112) sets of symptoms by demographics and/or location and/or nature of symptoms and/ or retrospective analysis of outcome… automatically clustering symptoms based on individual variations (age, gender etc.), locations, time, environmental conditions, individual responses to disease”, paragraph [0253], “causing agents may include of all relevant clinical data available, such as… demographics (such as age, gender, location, socioeconomic status when available, infection history when available etc.)”, paragraphs [0264]-[0266], “cluster causing agents by the symptoms and disease pattern they produce. Using these causing agent clusters the system will automatically detect 'other' patterns that do not correspond to any known pattern”. Also see, paragraph [0258]. The Examiner notes age, gender and location are all used as a biomarker in making a determination and training of the system, as per Applicant’s specification paragraph [0014], these are host factors);
--train a parasitic background […system…], parasitic background training data including a plurality of data entries wherein each entry correlates parasitic biomarkers to a plurality of parasitic disease (Almogy: paragraphs [0262]-[0264], “infection history may be verified and/or explored… data may also be used in order to 'train' the system and enhance the knowledge database and analytics systems in use”);
--generate a parasitic disease assessment referring to a first parasitic infection as a function of the parasitic background machine-learning model, wherein the machine learning model uses the at least a parasitic biomarker as an input and outputs the parasitic disease assessment (Almogy: Figure 12, paragraph [0012], “determining, by the computerized system, that a first person is infected by a first infectious disease”, paragraph [0162], “an automatic diagnostic system based on a combination of clinical diagnostic information… environmental factors… social connectivity structure and population-wide symptom reports”, paragraph [0188], “Clustering (1112) sets of symptoms by demographics and/or location and/or nature of symptoms and/ or retrospective analysis of outcome… automatically clustering symptoms based on individual variations (age, gender etc.), locations, time, environmental conditions, individual responses to disease”, paragraph [0264], “infection history may be verified and/or explored by consensual antibody analysis of users' blood and/or saliva”);
--determine a current position of a user (Almogy: paragraph [0032], “detecting person location information indicative of locations of the person during multiple points in time; sending the person location information and the person medical information to a computerized system”. Also see, Figure 11, paragraphs [0015]-[0017], [0172], [0189]);
-- identify, using […] the parasitic disease assessment, a parasitic infection intervention (Almogy: paragraph [0020], “evaluating, by the computerized system, probabilities of infections of the multiple persons by at least one infectious disease, in response to the location information and to the clinical symptoms information”, paragraph [0268], “receive highly efficient vaccination/prevention strategies generated by the system. These will consist of highly targeted vaccination/prophylactic recommendations”);
One of ordinary skill in the art before the effective filing date would have found it obvious to include training and using a system with location information for parasitic assessment as taught by Almogy within the determination of parasitic intervention interventions as taught by Chen with the motivation of improving the quality of the determined results using more accurate data (Almogy: paragraphs [0164]-[0165]).
Chen and Almogy may not explicitly teach (underlined below for clarity):
--a system for generating a parasitic infection nutrition program, the system comprising: [….]; generate a parasitic infection nutrition program, […] using the parasitic infection intervention and the parasitic prevention strategy.
Apte teaches a system for generating a parasitic infection nutrition program, the system comprising: [….]; generate a parasitic infection nutrition program, […] using the parasitic infection intervention and the parasitic prevention strategy (Apte: paragraph [0025], “conditions can include one or more of: diseases, symptoms… causes… parasites”, paragraph [0124], “therapy provision can include recommendation of available therapeutic measures configured to shift microbiome composition and/or functional features toward a desired state. In variations, therapies can include any one or more of: consumables… Consumables can include any one or more of: food and/or beverage items (e.g., probiotic and/or prebiotic food and/or beverage items, etc.), nutritional supplements (e.g., vitamins, minerals, fiber, fatty acids, amino acids, prebiotics, probiotics, etc.)”).
One of ordinary skill in the art before the effective filing date would have found it obvious to include using a nutritional element as taught by Apte within the determination and use of ALDH antagonists for treating/preventing a parasitic infection as taught by Chen and Almogy with the motivation of providing an “improvement, and/or to facilitate therapeutic intervention” (Apte: paragraph [0023]).
Chen, Almogy and Apte may not explicitly teach (underlined below for clarity):
--receive a parasitic background training data, the training data using, at least a parasitic biomarker, parasitic biomarker including at least a host factor;
--train a parasitic background machine-learning model with the parasitic background training data, parasitic background training data including a plurality of data entries wherein each entry correlates parasitic biomarkers to a plurality of parasitic disease;
--determine an infection risk threshold the user as a function of the current position of the user;
--identify, using the determination of the infection risk threshold the user and the parasitic disease assessment, a parasitic infection intervention;
Jain teaches receive a parasitic background training data, the training data using, at least a parasitic biomarker, parasitic biomarker including at least a host factor (Jain: Column 36, lines 5-25, 60-65, “factors that are most predictive of outcomes of interest are then recorded and saved as definitions for markers… the markers can then be used as machine learning features provided to trained models to make predictions for users… allowing the machine learning training process to train the model 230 to predict the combinations of markers”,  Column 54, lines 30-40, “training data examples are obtained”. Also see, columns 35-36. The Examiner notes training data is obtained, which contains various markers for parasitic diseases);
--train a parasitic background machine-learning model with the parasitic background training data, parasitic background training data including a plurality of data entries wherein each entry correlates parasitic biomarkers to a plurality of parasitic disease (Jain: Column 35, lines 5-25, “The computer system 110 can analyze the examples data about many users in a database to determine relationships between data factors and COVID-19 disease outcomes and conditions, either through explicit analysis or through machine learning training… Training can incrementally or iteratively update the values of parameters in the models 230 to learn the impact of different factors on predicted outputs. In the case of neural networks, backpropagation can be used to alter neural network weights for neurons at various layers of a neural network model. Training can be done using stochastic gradient descent or other training algorithms”, Column 69, lines 45-end, “predictive models 1130 can be machine learning models… analyze the training data about many individuals and communities to determine relationships between data factors and COVID-19 disease outcomes and other effects on individuals, locations, and communities, either through explicit analysis or through machine learning training, e.g., so that a model implicitly learns the predictive value of different data items on”);
--determine an infection risk threshold the user as a function of the current position of the user (Jain: Figure 22, Column 87, lines 50-55, “entry so of the device 1510 to the geofenced are of one of the tags having a disease transmission score… meeting a threshold or other criteria”, Column 88, lines 45-50, “a user that the area the user has entered a location (or is near the location, e.g., within a threshold level of proximity) has been tagged with COVID-19 exposure”, Column 110, lines 50-end, “A series of geofence limits then track which other users enter the geofenced, tagged areas… weight the exposure risk for each geofence entry event”, Column 121, lines 25-30,  “The system 110 detect entry to a geofenced area for a location tag”. The Examiner notes a threshold level of proximity to become tagged for exposure (i.e., meeting or not meeting a threshold) based on a position teaches what is required of the claim under the broadest reasonable interpretation);
-- identify, using the determination of the infection risk threshold the user and the parasitic disease assessment, a parasitic infection intervention (Jain: Column 32, lines 5-50, “Classification of different baseline conditions or patterns can be done using a trained machine learning model to determine the most likely classification, or by comparing characteristics of data patterns to references ( e.g., thresholds, ranges, etc.) corresponding to different classifications”, Figure 22, Column 115, line 65-Column 116, line 50, “determining disease exposure scores for individuals based on their entry to the geofenced areas (step 2020). The disease exposure score can be a measure of how likely and/or how intensely a person was exposed to COVID-19 or another disease… The computer system 110 can compare the disease exposure measure for a user to reference data to determine notifications, recommendations, and other interventions to provide”. The Examiner notes the entry of the user to a geofence, and determination of a disease exposure score and comparison of this to a threshold to identify an intervention which may be a nutritional intervention (see, Jain column 46, lines 45 -55) teaches what is required of the claim);
One of ordinary skill in the art before the effective filing date would have found it obvious to include using a comparison of the current position of the user to make determinations about interventions with the determination of a nutrition program for parasitic infections as taught by Chen, Almogy and Apte with the motivation of “improve the scoring of location tags, ultimately resulting in a more accurate system over time.” (Jain: Column 4, lines 40-45).
Chen, Almogy, Apte and Jain may not explicitly teach (underlined below for clarity):
	--generate a parasitic infection nutrition program, using machine-learning to calculate nutrient amounts and nutrition elements as a function of changes in parasitic
infection rates and regional nutrition elements, and using the parasitic infection intervention and the parasitic prevention strategy.
Wright teaches generate a parasitic infection nutrition program, using machine-learning to calculate nutrient amounts and nutrition elements as a function of changes in parasitic
infection rates and regional nutrition elements, and using the parasitic infection intervention and the parasitic prevention strategy (Wright: paragraphs [0041]-[0044], “determine the hydration status and other fluid-related conditions of an individual… accurately identify malnutrition… illustrates the nutrition status of an individual in a single number and monitors the real-time changes in nutrition due to disease, treatment or compliance”, paragraph [0055], “analyze and
model a person's health. The artificial intelligence component enables real-time decision”, paragraph [0063]-[0067], “diagnose and provide recommendations for diseases… and parasitic infections… The artificial intelligence component is configured to detect and model correlations between the data captured from a user and the disease and/or symptoms the user is experiencing… generate a recommended health care plan in response to the diagnosis and the third-party data”, paragraphs [0073]-[0078], “provide a recommended nutritional care plan. The nutritional care plan includes energy, nutrient and fluid requirements, nutrition goals, therapy, monitoring and assessment parameters. Nutritional care includes meal service, forms of nutrition, nutrient delivery, and nutrition education. Nutrition monitoring includes whether the requirements of liquid, energy and protein are being met, and if weight, fat free mass or fat mass are changing as expected”, paragraphs [0083]-[0086], “includes a database on
the server in one embodiment. Data in the database includes medical data, body data, geographic data, nutrition data, military data, and environment data… identify when an individual is experiencing malnutrition and/or needs medical treatment. After determining the condition and needs of an individual, the present invention is further configured to determine the location of medical supplies and food. The present invention is further operable to identify when food and medicals supplies need to be delivered… identify and track public health emergencies. By way of example and not limitation, the public health emergencies include the spread of a disease”. The Examiner notes an amount, type and location of nutrients are determined via a machine learning algorithm as a function of location during a pandemic/outbreak (as described in paragraphs [0085]) and uses location information to identify and locate the recommended nutrients and reads on being based as a function of infection rate and regional elements, under the broadest reasonable interpretation).
	One of ordinary skill in the art before the effective filing date would have found it obvious to include using machine learning to calculate nutrient amounts and elements as taught by Wright within the recommendation for parasitic diseases as taught by Chen, Almogy, Apte and Jain with the motivation of “increases the awareness of potential exposure to diseases and lowers the spread of infectious diseases because the present invention identifies areas with a low number of sick individuals and provides alerts if a sick individual is traveling.” (Wright: paragraph [0085]).

Regarding (Currently Amended) claim 3, Chen, Almogy, Apte, Jain and Wright teaches the system of claim 2, and further teaches wherein generating the parasitic disease assessment further comprises assigning the parasitic background to the parasitic disease assessment, wherein assigning the parasitic background includes: classifying the parasitic background to the parasitic disease assessment using an assessment classification machine-learning process; and assigning the parasitic background as a function of the classifying (Almogy: paragraph [0193], “For each diagnosis case, calculating (1122) the probability of a particular causing agent based on user past location, past infections (of user), symptoms and the various causing agent density in the areas visited by user on relevant time-scale”; Jain: Column 2, lines 4-10, “use these inputs to repeatedly generate updated predictions and also to update the predictive models”, Column 32, lines 35-45, “Classification of different baseline conditions or patterns can be done using a trained machine learning model to determine the most likely classification, or by comparing characteristics of data patterns to references ( e.g., thresholds, ranges, etc.) corresponding to different classifications”. Also see, Column 35, lines 5-25, Column 50, lines 5-25. The Examiner notes the system is continually trained using the results of the model, which reads on classification of the training information and teaches what is required of the claim).
The motivation to combine is the same as in claim 2, incorporated herein.

Regarding (Original) claim 5, Chen, Almogy, Apte, Jain and Wright teaches the system of claim 1, and further teaches wherein identifying the parasitic infection intervention further comprises determining at least a first nutrient amount (Apte: paragraph [0124], “promote a customized therapy formulation and regimen (e.g., dosage, usage instructions) to the user based upon a trained therapy model… food and/or beverage items (e.g., probiotic and/or prebiotic food and/or beverage items, etc.), nutritional supplements (e.g., vitamins, minerals, fiber, fatty acids, amino acids, prebiotics, probiotics, etc.)”), 
--wherein determining the at least a first nutrient amount includes: training a parasitic infection intervention model using an infection machine-learning process and training data, wherein training data includes a plurality of data entries of nutrition amounts correlated to addressing parasitic infection (Apte: paragraph [0108], “the therapy model is preferably based upon data from a large population of subjects, which can include the population of subjects from which the microbiome diversity datasets are derived… Such data can be used to train and validate the therapy provision model, in identifying therapeutic measures that provide desired outcomes for subjects… support vector machines, as a supervised machine learning algorithm, can be used to generate the therapy provision model”); and 
--determining the at least a first nutrient amount as a function of at least the parasitic disease assessment and the parasitic infection intervention model (Apte: paragraph [0124], “promote a customized therapy formulation and regimen (e.g., dosage, usage instructions) to the user based upon a trained therapy model… food and/or beverage items (e.g., probiotic and/or prebiotic food and/or beverage items, etc.), nutritional supplements (e.g., vitamins, minerals, fiber, fatty acids, amino acids, prebiotics, probiotics, etc.)”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 6, Chen, Almogy, Apte, Jain and Wright teaches the system of claim 5, and further teaches wherein determining the at least a first nutrition element further comprises: training a nutrition model using a nutrition machine-learning process and training data, wherein training data includes a plurality of data entries of nutrition amounts correlated to nutrition elements (Apte: paragraph [0108], “the therapy model is preferably based upon data from a large population of subjects, which can include the population of subjects from which the microbiome diversity datasets are derived… Such data can be used to train and validate the therapy provision model, in identifying therapeutic measures that provide desired outcomes for subjects… support vector machines, as a supervised machine learning algorithm, can be used to generate the therapy provision model”); and 
--identifying the at least a first nutrition element as a function of the at least a first nutrient amount and the nutrition model (Apte: paragraph [0124], “promote a customized therapy formulation and regimen (e.g., dosage, usage instructions) to the user based upon a trained therapy model… food and/or beverage items (e.g., probiotic and/or prebiotic food and/or beverage items, etc.), nutritional supplements (e.g., vitamins, minerals, fiber, fatty acids, amino acids, prebiotics, probiotics, etc.)”).
The Examiner notes that a claim may be rendered obvious where the limiting function is that of making a set of prior-known elements contiguous, i.e., bringing them together. However, the opposite is also true. In this case, the limiting function is that of splitting prior-known elements and or functionality into discrete elements: (a) a parasitic infection intervention model, (b) a nutrition model, the therapy model of Chen, Almogy and Apte in combination teach the functionality of the claimed elements respectively (see mapping above). As such, this claim would be obvious to one of ordinary skill in the art at the time of the invention to make the system of Chen, Almogy and Apte separable without undue experimentation or risk of unexpected results, see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). MPEP 2144.04.
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 8, Chen, Almogy, Apte, Jain and Wright teaches the system of claim 1, and further teaches wherein identifying the parasitic prevention strategy further comprises determining at least a second nutrient amount (Apte: paragraph [0124], “promote a customized therapy formulation and regimen (e.g., dosage, usage instructions) to the user based upon a trained therapy model… therapies can include any one or more of: consumables… food and/or beverage items (e.g., probiotic and/or prebiotic food and/or beverage items, etc.), nutritional supplements (e.g., vitamins, minerals, fiber, fatty acids, amino acids, prebiotics, probiotics, etc.)”, The Examiner notes “any one or more of” reads on providing more than one (i.e., a second) recommendation), 
--wherein determining the at least a second nutrient amount includes: training a parasitic prevention model using a prevention machine-learning process and training data, wherein training data includes a plurality of data entries of regional nutrition elements correlated to preventing parasitic infection (Apte: paragraph [0108], “the therapy model is preferably based upon data from a large population of subjects, which can include the population of subjects from which the microbiome diversity datasets are derived… Such data can be used to train and validate the therapy provision model, in identifying therapeutic measures that provide desired outcomes for subjects… support vector machines, as a supervised machine learning algorithm, can be used to generate the therapy provision model”); and 
--determining the at least a second nutrient amount as a function of at least the geophysical indicator and the parasitic prevention model (Chen: paragraphs [0076]-[0078]; Apte: paragraph [0031], “identify, discourage and/or promote (e.g., present, recommend, provide, administer, etc.), therapies… and/or otherwise facilitate therapeutic intervention… which can prevent and/or ameliorate one or more appendix-related conditions, such as thereby transforming the microbiome and/or health of the patient”, paragraph [0124], “promote a customized therapy formulation and regimen (e.g., dosage, usage instructions) to the user based upon a trained therapy model… food and/or beverage items (e.g., probiotic and/or prebiotic food and/or beverage items, etc.), nutritional supplements (e.g., vitamins, minerals, fiber, fatty acids, amino acids, prebiotics, probiotics, etc.)”. The Examiner notes it would be obvious to combine the prophylaxis of Chen for future travel with the prophylaxis of Apte based on the machine learning model, and therefore the claim is taught under the broadest reasonable interpretation).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 9, Chen, Almogy, Apte, Jain and Wright teaches the system of claim 1, and further teaches wherein the parasitic infection nutrition program further comprises a frequency and a magnitude of the parasitic infection intervention and a frequency and a magnitude of the parasitic prevention strategy (Chen: paragraph [0056], “the final amount to be administered will be dependent upon a variety of factors, include the route of administration, the nature of the parasitic disease that is to be treated, the health and physical condition of the individual to be treated, age, the taxonomic group of individual to be treated (e.g., human, non-human primate, primate, etc.), and factors that will differ from patient to patient… determine an effective amount of a therapeutic agent to administer to a patient to prevent the development or, or halt or reverse the progression of, the parasitic disease condition”; Apte: paragraph [0124], “promote a customized therapy formulation and regimen (e.g., dosage, usage instructions) to the user based upon a trained therapy model … Consumables can include any one or more of: food and/or beverage items (e.g., probiotic and/or prebiotic food and/or beverage items, etc.), nutritional supplements (e.g., vitamins, minerals, fiber, fatty acids, amino acids, prebiotics, probiotics, etc.)”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 10, Chen, Almogy, Apte, Jain and Wright teaches the system of claim 1, and further teaches wherein generating the parasitic infection nutrition program further comprises generating an objective function with the parasitic infection intervention and the parasitic prevention strategy, wherein the objection function outputs at least an ordering of a plurality of nutrition elements according to constraints of the current position and the geophysical indicator (Chen: paragraphs [0021], [0056], [0076]-[0078]; Almogy: paragraph [0020]; Apte: paragraph [0124], “promote a customized therapy formulation and regimen (e.g., dosage, usage instructions) to the user based upon a trained therapy model … Consumables can include any one or more of: food and/or beverage items (e.g., probiotic and/or prebiotic food and/or beverage items, etc.), nutritional supplements (e.g., vitamins, minerals, fiber, fatty acids, amino acids, prebiotics, probiotics, etc.)”. Also see, Apte: paragraphs [0067], [0108]. The Examiner notes the trained therapy model is an objective function in accordance with Applicant’s specification paragraph [0051], and outputs a ordering of a nutritional element based on the location information).
The motivation to combine is the same as in claim 1, incorporated herein.

REGARDING CLAIM(S) 11, 13, 15-16 and 18-20:
Claim(s) 11, 13, 15-16 and 18-20 is/are analogous to Claim(s) 1, 3, 5-6 and 8-10, thus Claim(s) 11, 13, 15-16 and 18-20 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1, 3, 5-6 and 8-10.

Claims 4, 7, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2016/0008419 (hereafter “Chen”), U.S. Patent App. No. 2013/0318027 (hereafter “Almogy”), U.S. Patent App. No. 2018/0342322 (hereafter “Apte”), U.S. Patent No. 11,056,242 (hereafter “Jain”) and U.S. Patent App. No. 2021/0330253 (hereafter “Wright”) as applied to claims 1 and 11 above, and further in view of U.S. Patent App. No. 2020/0294680 (hereafter “Gupta”).

Regarding (Original) claim 4, Chen, Almogy, Apte, Jain and Wright teaches the system of claim 1, and further teaches wherein identifying the parasitic infection intervention further comprises calculating a parasitic infection rate (Almogy: paragraph [0138], “define "normal" vs. "abnormal" environments (i.e., high proportion of infections… area displays high frequency of disease cases”, paragraph [0273], “the system may conclude that a location has a high contact coefficient based on the high incidence of transmission observed there”. Also see, paragraphs [0019]-[0022], [0166], [0245]), wherein calculating the parasitic infection rate includes: 
-- […]; and calculating the first parasitic infection rate as a function of the current position and the infection rate model (Almogy: paragraphs [0019]-[0022], “evaluating, by the computerized system, probabilities of infections of the multiple persons by at least one infectious disease, in response to the location information and to the clinical symptoms information”, paragraph [0138], “define "normal" vs. "abnormal" environments (i.e., high proportion of infections”, paragraph [0273], “the system may conclude that a location has a high contact coefficient based on the high incidence of transmission observed there”. Also see, paragraphs [0166], [0245]).
Chen, Almogy, Apte, Jain and Wright may not explicitly teach (underlined below for clarity):
--training an infection rate model using an intervention machine-learning process and training data, wherein training data includes a plurality of data entries of parasitic disease correlated to a plurality of locations; and calculating the first parasitic infection rate as a function of the current position and the infection rate model.
Gupta teaches training an infection rate model using an intervention machine-learning process and training data, wherein training data includes a plurality of data entries of parasitic disease correlated to a plurality of locations; and calculating the first parasitic infection rate as a function of the current position and the infection rate model (Gupta: Figures 3-4, paragraph [0011], “the response engine disclosed herein may provide a predictive tracking and modeling tool for the spread of infectious disease. By leveraging the geospatial tracking capabilities, artificial intelligence based predictive analytics, and health and social data sets, the response engine may track the disease flow and identify at-risk areas… high rates of infection”, paragraph [0047], “engine 100 provides spatial data infrastructure including geospatial visualization capabilities, machine learning and Artificial Intelligence (Al) based predictive analytics, and data sets from data sources 110”. Also see, paragraphs [0035]-[0036]. The Examiner interprets the engine is trained on the data from the data sources for calculating infection rate).
One of ordinary skill in the art before the effective filing date would have found it obvious to include training a machine-learning model as taught by Gupta with the infection rate determination as taught by Chen, Almogy, Apte, Jain and Wright with the motivation of “improve the ability to halt the spread of the contagion and treat the infected” (Gupta: paragraph [0050]).

Regarding (Original) claim 7, Chen, Almogy, Apte, Jain and Wright teaches the system of claim 1, and further teaches wherein identifying the parasitic prevention strategy further comprises comparing the parasitic infection rate of the current position with a second parasitic infection rate of the geophysical indicator (Almogy: paragraph [0230], “comparing (by computerized system) speed of spread and symptoms from current epidemic to past data”), […].
Chen, Almogy, Apte, Jain and Wright may not explicitly teach (underlined below for clarity):
--wherein comparing further comprises calculating a difference in parasitic infection rate as a function of difference in location between the current position and the geophysical indicator.
Gupta teaches wherein comparing further comprises calculating a difference in parasitic infection rate as a function of difference in location between the current position and the geophysical indicator (Gupta: Figures 3-4, paragraph [0044], “maps generated by the advanced smart pandemic and infectious disease response engine disclosed herein may show a prediction of a spread of an infectious disease… and for predicting risk areas of the infectious disease, of varying degrees of risk, and for illustrating hot zones”, paragraph [0049], “create a Transmission Risk Index (TRI) at the state/national/international and local levels to track the infectious disease flow and identify at-risk areas for potential future spread of contagion. The TRI identifies the high risk areas”. Also see, paragraphs [0042]-[0053]. The Examiner notes to distinguish a “hot zone” is a comparison of one location to the other geophysical locations).
The motivation to combine is the same as in claim 4, incorporated herein.

REGARDING CLAIM(S) 14 and 17:
Claim(s) 14 and 17 is/are analogous to Claim(s) 4 and 7, thus Claim(s) 14 and 17 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 4 and 7.


Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2016/0008419 (hereafter “Chen”), U.S. Patent App. No. 2013/0318027 (hereafter “Almogy”), U.S. Patent App. No. 2018/0342322 (hereafter “Apte”), U.S. Patent No. 11,056,242 (hereafter “Jain”) and U.S. Patent App. No. 2021/0330253 (hereafter “Wright”) as applied to claim 1 above, and further in view of U.S. Patent App. No. 20150297632 (hereafter “Auclair”).

Regarding (New) claim 21, Chen, Almogy, Apte, Jain and Wright teaches the limitations of claim 1, but may not explicitly teach 
--wherein the regional nutrition element includes a dairy product.
Auclair teaches wherein the regional nutrition element includes a dairy product (Auclair: Abstract, “preventing and/or treating parasitoses”, paragraphs [0017]-[0022], “combining chitin and/or a chitin derivative as active ingredient with one or more other compounds of natural origin, for treating and/or preventing parasitosis… integrated into food compositions”, paragraph [0208]-[0215], “the food composition may, for example, be… a dairy product”).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Auclair within teaching of Chen, Almogy, Apte, Jain and Wright since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the dairy products as taught by Auclair for the nutritional elements of Chen, Almogy, Apte, Jain and Wright. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claim(s) 22 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2016/0008419 (hereafter “Chen”), U.S. Patent App. No. 2013/0318027 (hereafter “Almogy”), U.S. Patent App. No. 2018/0342322 (hereafter “Apte”), U.S. Patent No. 11,056,242 (hereafter “Jain”) and U.S. Patent App. No. 2021/0330253 (hereafter “Wright”) as applied to claim 1 above, and further in view of U.S. Patent App. No. 2018/0374386 (hereafter “Benefield”).

Regarding (New) claim 22, Chen, Almogy, Apte, Jain and Wright teaches the limitations of claim 1, but may not explicitly teach:
--wherein generating the parasitic infection nutrition program comprises using regional water sources.
Benefield teaches wherein generating the parasitic infection nutrition program comprises using regional water sources (Benefield: paragraphs [0036], “physical activity and dietary service program 200 determines meal recommendations 122 based on a combination of one or more of the following: user information 116, dietary plan 118, physical activity data 119, user information 146, dietary plan 148, physical activity data 149, menu information 166, store inventory 172, and smart appliance 180 (e.g., determines food and beverage suggestions based on nutritional requirements, number of remaining calories for ingestion, recent physical activity, and the food and/or beverages choices that are available for consumption.) Physical activity and dietary service program 200 determines meal recommendation 122 (e.g., food and beverages to consume by the individual) that are available for purchase based on menu information 166 that meet dietary plan 148”, paragraph [0060], “physical activity and dietary service program 200 determines that the user is at a goods and/or service provider based on location”, paragraph [0068], “Physical activity and dietary service program 200 determines meal recommendation 122 that includes food items and beverages to increase magnesium levels (e.g., suggests nuts, seeds, spinach, and bananas), increase potassium levels (e.g., bananas, yogurt, apples, spinach, etc.) and to assist in maintaining hydrations and/or to recover from dehydration (e.g., water, sports recovery drink, etc.)”, paragraph [0077], “physical activity and dietary service program 200 determines the individual is at an organic smoothie store… Physical activity and dietary service program 200 determines meal recommendation 122 as the banana, strawberry smoothie, which includes apple juice, yogurt, and spinach in the ingredients in addition to the strawberries and bananas, which will assist in replenishing the depleted nutrients and assist in the restoration of hydration”. Also see, paragraphs [0019]-[0021]. The Examiner notes determination of available nutritional elements available to the user reads on using regional water as it is water near the location of the user and teaches what is required of the claim).
One of ordinary skill in the art before the effective filing date would have found it obvious to include use of regional water available to a user needing water as taught by Benefield with the use of regional food available to provide nutritional recommendations for diseases as taught by Chen, Almogy, Apte, Jain and Wright with the motivation of “in order to improve the accuracy of recommendations” (Benefield: paragraph [0034]).

Response to Arguments
Applicant’s arguments filed on 01 August 2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appear in the response filed on 01 August 2022.

Rejection under 35 U.S.C. § 112

Regarding the rejection of claims 1 and 11, in view of the amendments the rejections have been removed.

Rejection under 35 U.S.C. § 103
Regarding the rejection of claims 1, 3-11 and 13-20, the Examiner has considered the applicant’s arguments; however, the arguments are not persuasive as addressed herein. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons:

Applicant argues:
Chen, Almogy, Apte, and Jain are silent regarding "generating a parasitic infection nutrition program, using machine-learning to calculate nutrient amounts and nutrition elements as a function of changes in parasitic infection rates and regional nutrition elements" as recited in part by claim 1. Applicant submits that Chen, alone or in combination with Almogy, Apte, and Jain do not teach, suggest, or disclose all of the limitation of claim 1.

The Examiner respectfully disagrees.
	It is respectfully submitted, that newly applied Wright teaches the argued limitation, in particular Wright teaches during a pandemic tracking of the spread of the disease (i.e., infection rate) and uses this information with location data of local nutrition elements (i.e., regional nutritional elements) to provide a recommended nutritional care plan comprising nutrient amounts and forms (i.e., elements), see above but at least paragraphs [0083]-[0086]. Therefore, Applicant’s argument is moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew E Lee whose telephone number is (571)272-8323.  The examiner can normally be reached on M-Th 9-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.E.L./Examiner, Art Unit 3626 



/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626